Title: To Alexander Hamilton from Nathan Rice, 27 May 1800
From: Rice, Nathan
To: Hamilton, Alexander

Oxford [Massachusetts] May 27th. 1800
Sir, 
I am honored with your favours of the 13th. 17th. and 18th. instant. Our death warrant accompanyed them. To complain is useless. Astonishment at my credulity takes place of every other reflection. And yet I thought it founded on the best authority that could be obtained. Oxford exhibits a scene not dissimilar to our primitive New England fast days. I feel for many of my officers, they left lucrative & honorable employment. They can now neither return to them, nor place themselves in situations equally eligible. I must say for myself, I am disappointed. I had made up my mind to appropriate the remainder of my life to military pursuits.
I shall make the enquiry which you request in your Letter of the 17th. I doubt not had I autherity, great numbers might be engaged for the Artillery and old regiment.

Not beliving in the disbandment—I had purchased as complete a set of musical instruments as were ever in America—hired a Master and the astonishing proficiency made by the musicians, afforded the most flattering prospect. I did not expect that Government would be at the expence of the Instruments when I first engaged. But since Lieut Brindley’s appointment as Brigade Q Master I observe in his form of a return furnished by the Depy Qr. Mas Genl. among other articles, furnished or contemplated to be furnished by Government A Set of instruments for a band of Musick, inserted. As we are now unexpectedly turned out of service I do not wish to be saddled with the expence, & solicit your opinion on this point.
On my arrival at this post there were some duties which were attached to the office of Brigade Qr Master to be performed. I appointed Mr. Hastings my Quarter Master to act in that capacity. He in consequence conceives himself entitled to some compensation. What shall I do in this case?
I hope a final settlement with the troops to be disbanded will be effected before their dispension—otherwise great inconvenience will result therefrom.
No Instructions from Mr Hodgden have yet arrived.
With every sentiment of respect & esteem I am Sir yr. Obt. Servt.
N: Rice
Majr. Genl. Hamilton


Should any delay in settlement oblige the troops to remain in Oxford any time after the 14th.—would it not be necessary that provisions be issued them? What will be done with the Hutts? &c.


N: R

